Filed 02/26/19
      02/25/19                                             Case 19-20779                                                              Doc 22
                                                                                                                                          11

                                            UNITED STATES BANKRUPTCY COURT
                                             EASTERN DISTRICT OF CALIFORNIA


       Name(s) of Debtor(s): ASHA NKENGE KING                                      Case No. 2019-20779



                                                                            - _\ FILED
       Last four digits of Soc. Sec. No.: 5121                          (     /        )
       Last four digits of Soc. Sec. No.:                                                                      FEB25 2019
                                                                         \ ')         j
                                                          CHAPTER 13tA/                               UNITED

       YOU WILL BE NOTIFIED OF THE DATE, TIME, AND LOCATION OF A HEARING TO CONFIRM THIS PLAN
          AND OF THE DEADLINE TO OBJECT TO ITS CONFIRMATION. IN THE ABSENCE OF A TIMELY
       WRITTEN OBJECTION, THE PLAN MAY BE CONFIRMED WITHOUT A HEARING. IT WILL BE EFFECTIVE
                                       UPON ITS CONFIRMATION.

                                              Section 1. Plan Payments and Plan Duration

               1.01. Monthly plan payments. To complete this plan, Debtor shall submit to the supervision and control of Trustee
       on a monthly basis the sum of $ 750 from future earnings. This monthly plan paiment is subject to adjustment
       pursuant to section 2.08(b)(4) below and it must be received by Trustee not later than the 25 h day of each month beginning
       the month after the order for relief under chapter 13. The monthly plan payment includes all post-petition charges due on Class
       I secured claims and adequate protection payments due on Class 2 secured claims.

               1.02. Other payments. In addition to the submission of future earnings, Debtor will make payment(s) derived from
       property of the bankruptcy estate, property of Debtor, or fromother sources, as follows:


               1.03. Duration of payments. The monthly plan payments will continue for 36 months unless all allowed
       unsecured claims are paid in full within a shorter period of time. If necessary to complete the plan, monthly payments may
       continue for an additional 6 months, but in no event shall monthly payments continue for more than 60 months.

                                                     Section 2. Claims and Expenses
           Proofs of Claim

              2.01.     With the exception of the payments required by sections 2.02, 2.03, 2.11, and 3.01, a claim will not be paid
       pursuant to this plan unless a timely proof of claim is filed by or on behalf of a creditor, including a secured creditor.

                2.02.   Monthly contract installments and other charges falling due after the filing of the case shall be paid to Class
       1 and 4 claim holders and to the nondebtor party to assumed executory contracts/unexpired leases whether or not the plan
       is confirmed or proofs of claim have been filed.

                2.03.   Post-petition amounts due on account of a domestic support obligation, a loan from retirement or thrift savings
       plan, or an executory contract/unexpired lease being assumed, shall be paid by Debtor directly to the person entitled to such
       payments whether or not the plan is confirmed or a proof of claim has been filed.

                2.04.     The proof of claim, not this plan or the schedules, shall determine the amount and classification of a claim
       unless the court's disposition of a claim objection, valuation motion, or lien avoidance motion affects the amount or
       classification of the claim.

           Administrative Expenses

              2.05. Trustee's fees. Pursuant to 28 U.S.C. § 586(e), Trustee shall receive up to 10% of plan payments, whether
       made before or after confirmation, but excluding direct payments on Class 4 claims.

                2.06. Debtor's attorney's fees. Debtor's attorney of record was paid $___________ prior to the filing of the case.
       Subject to prior court approval, additional fees of $_____________ shall be paid through this plan. Debtor's attorney will seek
       the court's approval by [choose one]:Jcomplying with Local Bankruptcy Rule 2016-1(c); orfiIing and serving a motion
       in accordance with 11 U.S.C. §§ 329 and 330, Fed. R. Bankr. P.2002,2016, and 2017.



       EDC 3-080 (effective 5/1/12)                                                                                          Page 1 of 5
Filed 02/26/19
      02/25/19                                                  Case 19-20779                                                               Doc 22
                                                                                                                                                11

               2.07. Administrative expenses. In accordance with sections 4.02 and 4.03 below, $ m on                 of each monthly
       plan payment shall be paid on account of: (a) compensation due a former chapter 7 trustee; (b) approved administrative
       expenses; and (c) approved additional attorney's fees. Approved administrative expenses shall be paid in full through this plan
       except to the extent a claimant agrees otherwise or 11 U.S.C. § 1 326(b)(3)(B) is applicable.

       C. Secured claims

                 2.08. Class I includes all delinquent secured claims that mature after the completion of this plan.

                 (a) Cure of arrears. All arrears on class i claims shall be paid in full by Trustee. The cure will be paid in the equal
                 monthly installments specified in the table below as the "arrearage dividend."

                              The áure shall include interest unless a "0%" rate is specified below. If the provision for interest is left
                           blank, interest will accrue at the rate of 10%.

                               The arrearage dividend must be applied by the class I creditor to the arrears. If this plan provides for
                           interest on the arrears, the arrearage dividend shall be applied first to such interest, then to the arrears.

                 (b) Post-petition payments. Trustee shall maintain all payments falling due after the filing of the case to the holder
                 of each class i claim.

                                If Debtor makes a partial plan payment that is insufficient to satisfy such post-petition payments,
                           distributions will be made in the order such claims are listed below.

                               Trustee will not make a partial distribution on account of a post-petition payment.

                           (3)lf Debtor makes a partial plan payment, or if it is not paid on time, and Trustee is unable to make timely
                           a post-petition payment, Debtor's cure of this default shall include any late charge.

                           (4) The automatic stay is modified to permit the holders of class i claims to send statements, impound, and
                           escrow notices, and notices concerning interest rate adjustments or the assessment of fees and costs to
                           Debtor. However, Trustee will not make post-petition payment adjustments or pay post-petition fees, charges,
                           or assessments until they are demanded in accordance with Fed. R. Bankr. P. 3002.1.

                                          If the holder of a class i claim gives Debtor and Trustee notice of a payment change in
                                      accordance with Fed. R. Bankr. P. 3002.1(b), Debtor shall adjust the plan payment accordingly.

                                          If the holder of a class i claim gives Debtor and Trustee notice of post-petition fees, expenses,
                                      and charges in accordance with Fed. R. Bankr. P.3002.1(c), Debtor shall modify this plan if Debtor
                                      wishes to provide for such fees, expenses, and charges.

                           (5) Post-petition payments made by Trustee and received by the holder of a class i claim shall be applied
                           as if the claim were current and no arrearage existed on the date the case was filed.

                 (c) No claim modification. Each class 1 creditor shall retain its lien. Other than to cure of any arrearage, this plan
                 does not modify Class 1 claims.


                         Class I Creditor's Name!                  Amount of Arrears   Interest Rate          Arrearage    Monthly Contract
                          Collateral Description                     .                  on Arrears            Dividend    Installment Amount

             FLAGSHIPCREDIT-2O14HYUNDAI                                         3600              24                                     360




                                                                                                Totals:   $                 $            360


               2.09. Class 2 includes all secured claims that are modified by this plan, or that have matured orwill mature
       before the plan is completed.

                 (a) Payment of claim. Trustee shall pay each Class 2 claim the equal monthly amount specified below as the monthly
                 dividend. Subject to section 2.09(c), Class 2 claims will be paid in full. The payment of a Class 2 claim shall include
                 interest unless a '0%" rate is specified below. If no rate is specified, a 10% rate will be imputed.



       EDO 3-080 (effective 5/1/12)                                                                                                Page 2 of 5
Filed 02/26/19
      02/25/19                                                    Case 19-20779                                                                     Doc 22
                                                                                                                                                        11

                     Adequate protection payments. Prior to confirmation, Trustee shall pay on account of each allowed Class 2
                 claim secured by a purchase money security interest in personal property an adequate protection payment if required
                 by section 1326(a)(1)(C). The adequate protection payment shall equal the monthly dividend. Adequate protection
                 payments shall be disbursed by Trustee in connection with his customary month-end disbursement cycle beginning
                 the month afterthe case was filed. If a Class 2 claimant is paid an adequate protection payment, that claimant shall
                 not be paid a monthly dividend for the same month.

                     Claim amount. The amount of a Class 2 claim is determined by applicable nonbankruptcy law. However, subject
                 to the two limitations below, Debtor may reduce the claim to the value of the collateral securing it by filing, serving,
                 setting for hearing, and prevailing on a motion to determine the value of that collateral. If this plan proposes to reduce
                 a claim based upon the value of its collateral, the failure to move to value that collateral in conjunction with plan
                 confirmation may result in the denial of confirmation.

                           (I) Debtor is prohibited from reducing a claim if the claim holder has a purchase money security interest and
                           the claim either was incurred within 910 days of the filing of the case and is secured by a motor vehicle
                           acquired for the personal use of Debtor, or was incurred within 1-year of the filing of the case and is secured
                           by any other thing of value.

                           (2) Debtor is prohibited from modifying the rights of a holder of a claim secured only by a security interest in
                           real property that is Debtor's principal residence.

                    Lien retention. Each Class 2 creditor shall retain its existing lien until completion of the plan and, unless not
                 required by Bankruptcy Court, entry of Debtor's discharge.

                 class 2 creditor's name and               Purchase money        Amount claimed         Value of        Interest       Monthly
                   description of collateral              security interest in     by creditor         creditor's         Rate         Dividend
                                                          personal property?                         interest in its
                                                               YES/NO                                  collateral




                                                                                       3K
        A. Class 2 claims not reduced based on
        value of collateral




        B. Class 2 claims reduced based on value
        of collateral




        C. Class 2 claims reduced to $0 based on
        value of collateral

                                                                                                                $0.00          0             $0.00

                                                                                                                $0.00          0             $0.00

                                                                                                                             Total $              00

                 2.10. Class 3 includes all secured claims satisfied by the surrender of collateral. Upon confirmation of the
       plan, all bankruptcy stays are modified to allow a Class 3 secured claim holder to exercise its rights against its collateral.

                        Class 3 Creditor's NamelCollateral Description                 Estimated Deficiency       Is Deficiency a Priority Claim?
                                                                                                                              YES/NO




               2.11. Class 4 includes all secured claims paid directly by Debtor or third party. Class 4 claims mature after
       the completion of this plan, are not in default, and are not modified by this plan. These claims shall be paid by Debtor ora third
       person whether or not the plan is confirmed. Upon confirmation of the plan, all bankruptcy stays are modified to allow the
       holder of a Class 4 secured claim to exercise its rights against its collateral and any nondebtor in the event of a default under
       applicable law or contract.



       EDC 3-080 (effective 5/1/12)                                                                                                     Page 3 of 5
Filed 02/26/19
      02/25/19                                                     Case 19-20779                                                                Doc 22
                                                                                                                                                    11


                      Class 4 Creditor's Name/Collateral Description          Monthly Contract Installment            Person Making Payment



        2.


                2.12.   Secured claims not listed as Class 1 2, 3, or 4 claims are not provided for by this plan. The failure to provide
       for a secured claim in one of these classes may be cause to terminate the automatic stay.

       D. Unsecured Claims

                2.13. Class 5 consists of unsecured claims entitled to priority pursuant to 11 U.S.C. § 507. These claims will be
       paid in full except to the extent the claim holder has agreed to accept less or 11 U.S.C. § 1 322(a)(4) is applicable. When
       section 1 322(a)(4) is applicable to a claim, the claim holder and the treatment of the claim shall be specified in the Additional
       Provisions. The failure to provide the foregoing treatment for a priority claim is a breach of this plan.

                                 Class 5 Creditor's Name                            Type of Priority                      Claim Amount

              US DEPT. OF EDUCATION                                               STUDENT LOAN                                            28807
              INTERNAL REVENUE SERVICE                                          2018 TAX LIABILITY                                         2426
              FRANCHISE TAX BOARD                                          2018 STATE TAX LIABILITY                                           103

               2.14. Class 6 includes designated unsecured claims, such as co-signed unsecured debts, that will be paid in full
       even though all other nonpriority unsecured claims may not be paid in full.

                                 Class 6 Creditor's Name                      Reason for Special Treatment                Claim Amount




        2.


                 2.15. Class 7 consists of all other unsecured claims not listed as Class 5 or 6 claims. These claims will receive
       no less than a                % dividend. These claims, including the u nder-col lateral ized portion of secured claims not entitled
       to priority, total approximately $______________

                                              Section 3. Executory Contracts And Unexpired Leases

                3.01.     Debtor assumes the executory contracts and unexpired leases listed below. Debtor shall pay directly to the
       other party to the executory contract or unexpired lease, before and after confirmation, all post-petition payments. Unless a
       different treatment is required by 11 U.S.C. § 365(b)(1) and is set out in the Additional Provisions, pre-petition arrears shall
       be paid in full. The monthly dividend payable on account of those arrears is specified in the table below.

                 3.02.  Any executory contract or unexpired lease not listed in the table below is rejected. Upon confirmation of the
       plan, all bankruptcy stays are modified to allow the nondebtor party to an unexpired lease to obtain possession of leased
       property, to dispose of it under applicable law, and to exercise its rights against any nondebtor in the event of a default under
       applicable law or contract.

             Name of Other Party to Executory Contract/ Unexpired Lease   Regular Payment      Pre-petition Arrears        Arrearage Dividend

              lH5 PROPERTIES/INVITATION HOMES                                         1892                   5005.23                            0


                                                                                                                 Total $                 5005.23

                                              Section 4. Payment of Claims and Order of Distribution

                   4.01.    After confirmation, payments to holders of allowed claims and approved expenses will be made monthly.

               4.02.   Distribution of plan payment. Debtor's monthly plan payment must total: (a) Trustee's fees; (b) post-petition
       payments due on Class 1 claims; (c) the monthly dividend specified in section 2.07 for administrative expenses; and (d) the
       monthly dividends payable on account of Class 1 arrearage claims, Class 2 claims, and executory contract and unexpired lease
       arrearage claims. To the extent plan payments are not needed to pay the foregoing dividends, they shall be paid pro rata, first

       EDC 3-080 (effective 5/1/1 2)                                                                                                  Page 4 of 5
Filed 02/26/19
      02/25/19                                              Case 19-20779                                                                Doc 22
                                                                                                                                             11

       to Class 5 priority claims, second to Class 6 unsecured claims, and third to Class 7 unsecured claims. Over the plan's duration,
       these distributions must equal the total dividends required by sections 2.05, 2.07, 2.08, 2.09, 2.13, 2.14, and 2.15.

                4.03. Priority of payment among administrative expenses. The portion of the monthly plan payment allocated
       in section 2.07 for administrative expenses, shall be distributed first to any former chapter 7 trustee up to the monthly amount
       required by section 1326(b)(3)B), and second to holders of approved administrative expenses on a pro rata basis.

                                                   Section 5. Miscellaneous Provisions

                5.01. Vesting of property. Property of the estate [choose one] shallshall not Erevest in Debtor upon
       confirmation of the plan. In the event the case is converted to a case under Chapters 7, 11, or 12 of the Bankruptcy Code or
       is dismissed, the property of the estate shall be determined in accordance with applicable law.

                5.02. Debtor's duties. In addition to the duties imposed upon Debtor by the Bankruptcy Code, the Bankruptcy
       Rules, and applicable nonbankruptcy law, the court's Local Bankruptcy Rules impose additional duties on Debtor, including
       without limitation, obtaining prior court authorization prior to transferring property or incurring additional debt, maintaining
       insurance, providing Trustee copies of tax returns, W-2 forms, 1099 forms, and quarterly financial information regarding
       Debtor's business or financial affairs, and providing Trustee not later than the 14 days after the filing of the case with the
       Domestic Support Obligation Checklist for each domestic support obligation and a Class 1 Worksheet and Authorization to
       Release Information for each Class 1 claim.

                5.03.     Remedies upon default. If Debtor defaults under this plan, or if the plan will not be completed within six
       months of its stated term, not to exceed 60 months, Trustee or any other party in interest may request appropriate relief by filing
       a motion and setting it for hearing pursuant to Local Bankruptcy Rule 9014-1. This relief may consist of, without limitation,
       dismissal of the case, conversion of the case to chapter 7, or relief from the automatic stay to pursue rights against collateral.
       If the court terminates the automatic stay to permit a Class 1 or 2 secured claim holder to proceed against its collateral, unless
       the court orders otherwise, Trustee shall make no further payments on account of such secured claim and any portion of such
       secured claim not previously satisfied under this plan shall be satisfied as a Class 3 claim. Any deficiency remaining after the
       creditor's disposition of its collateral shall be satisfied as a Class 7 unsecured claim subject to the timely filing of a proof of
       claim.
                                                        Section 6. Additional Provisions

                 This plan is the court's standard plan form. Other than to insert text into designated spaces, expand tables to include
       additional claims, or change the title to indicate the date of the plan or that the plan is a modified plan, the preprinted text of
       this form has not been altered. In the event there is an alteration, it will be given no effect. The signatures below are
       certifications that the standard plan form has not been altered.

               Despite the foregoing, as long as consistent with the Bankruptcy Code, Debtor may propose additional provisions that
       modify the preprinted text. All additional provisions shall be on a separate piece of paper appended at the end of this plan.
       Each additional provision shall be identified by a section number beginning with section 6.01 and indicate which section(s) of
       the standard plan form have been modified.

                 Additional Provisions [choose one] are Eare notappended to this plan.



       Dated: 2/22/2019
                                                                    Deb''



                                                                    Debtor


       Dated:
                                                                    Debtor's Attorney




       EDC 3-080 (effective 5/1/12)                                                                                             Page 5 of 5
